[DO NOT PUBLISH]

               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                         ________________________                    FILED
                                                            U.S. COURT OF APPEALS
                                No. 11-10276                  ELEVENTH CIRCUIT
                            Non-Argument Calendar                 JUNE 22, 2011
                          ________________________                 JOHN LEY
                                                                    CLERK
                   D.C. Docket No. 8:09-cr-00018-SCB-MAP-2

UNITED STATES OF AMERICA,

                                                                  Plaintiff-Appellee,

                                       versus

COSMO MOORE,
                                                              Defendant-Appellant.

                         __________________________

                   Appeal from the United States District Court
                        for the Middle District of Florida
                         _________________________

                                  (June 22, 2011)

Before HULL, MARCUS and PRYOR, Circuit Judges.

PER CURIAM:

      Daniel Francis Daly, appointed counsel for Cosmo Moore in this direct

criminal appeal, has moved to withdraw from further representation of the

appellant and filed a brief pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct.
1396, 18 L.Ed.2d 493 (1967). Our independent review of the entire record reveals

that counsel’s assessment of the relative merit of the appeal is correct. Because

independent examination of the entire record reveals no arguable issues of merit,

counsel’s motion to withdraw is GRANTED, and Moore’s conviction and

sentence are AFFIRMED.

      Furthermore, Moore’s motion to seal this case’s record and limit public

access to its docket entries is GRANTED. Additionally, Moore’s motion to

appoint new counsel is DENIED as moot.




                                         2